                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


DENNIS CONKLIN                                                                PLAINTIFF

V.                             CASE NO. 5:19-CV-05200

SHERIFF SHAWN HOLLOWAY,
Benton County, Arkansas                                                    DEFENDANT

                                OPINION AND ORDER

      Dennis Conklin filed this case which appears to be the same as, or very similar, to

a case he already had pending. The first-filed case is Conklin v. Holloway, Case No.

5:19-CV-05190.

      By Order entered on October 29, 2019, in this case, Conklin was given until

November 19, 2019, to advise the Court whether he wanted to proceed with this case

since it appeared to be duplicative of Case No. 5:19-CV-05190. If he did not, he was

advised to file a motion to voluntarily dismiss the case by November 19, 2019. If Conklin

failed to respond, he was advised that the Court would grant his pending motion to

proceed in forma pauperis (“IFP”) and assess a separate filing fee for this case. Conklin

did not respond and has not filed anything with the Court since he filed his Complaint.

      As can be seen from Conklin’s other case, 5:19-cv-05190, he is no longer

incarcerated in the Benton County Detention Center (“BCDC”) and has failed to provide

the Court with a new address. Mail was returned as undeliverable from the BCDC on

October 28, 2019. (Doc. 6). According to the Court’s initial Order (Doc. 3), Conklin had

30 days from the date of his transfer or release to notify the Court of his new mailing


                                            1
address. More than 30 days has passed in Case No. 5:19-CV-05190 and Conklin has

not provided the Court with a new address. To grant the IFP motion in the current case

would be an exercise in futility.

       However, the Federal Rules of Civil Procedure specifically contemplate dismissal

of a case on the ground that the plaintiff failed to prosecute or failed to comply with an

order of the court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-

31 (1962) (stating that the district court possesses the power to dismiss sua sponte under

Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action

based on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d

801, 803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local

Rules for the Eastern and Western Districts of Arkansas requires parties appearing pro

se to monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Conklin’s failure to prosecute this case,

his failure to obey the order of the Court, and his failure to comply with Local Rule

5.5(c)(2). Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED on this 5th day of December, 2019.



                                         /s/ Timothy L. Brooks___________________
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE




                                            2
